On calendar call, oral motion by respondents Garrity and Sparber to dismiss appeals and to vacate the stay heretofore granted by this court on October 10, 1960, denied, on condition that appellants perfect the appeals (other than those which are being discontinued) and be ready to argue or submit them at the December Term, beginning November 28, 1960. The appeals are ordered on the calendar for said term. The record and appellants’ brief must be served and filed on or before December 2, 1960. Cross motion by appellants to discontinue their appeals from the orders made upon their motions addressed to the answers, counterclaims and demands for bill of particulars, granted; such appeals discontinued, without costs. On calendar call, oral cross motion by appellants to extend time to perfect their appeals, granted; time extended to the December Term; the record and appellants’ brief to be served and filed on or before December 2, 1960. Cross motion by appellants to delete certain portions of the record denied. Cross motion by appellants to dispense with the printing of the record, granted to the extent of dispensing with the printing of the answers only; otherwise denied. Five typewritten copies of the answers must be submitted upon the argument of the appeal. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.